Dismissed and Memorandum Opinion filed January 26, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00973-CV
                                    ____________

                              WAYNE EVANS, Appellant

                                            V.

                             TYMESHIA KING, Appellee


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                          Trial Court Cause No. 994258


                     MEMORANDUM                      OPINION

      According to information provided to this court, this appeal is from a judgment
signed October 31, 2011. To date, our records show that appellant has neither established
indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of
appeals); Tex. Gov’t Code ' 51.207 (same). On November 29, 2011, this court notified
appellant that the filing fee was past due and the appeal was subject to dismissal. No
response was filed.

       In addition, no clerk’s record has been filed. The clerk responsible for preparing
the record in this appeal informed the court that appellant did not make arrangements to
pay for the record. On January 4, 2012, notification was transmitted to all parties of this
court’s intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof thereof. See Tex. R. App. P. 37.3(b). No response was filed.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Seymore, Boyce and Christopher.




                                             2